Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-14-2003

In Re Sandra Geiger
Precedential or Non-Precedential: Non-Precedential

Docket 01-2916




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"In Re Sandra Geiger " (2003). 2003 Decisions. Paper 882.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/882


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

         THE UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                         ___________

                         No. 01-2916
                         ___________

             IN RE: SANDRA GRACE GEIGER,
                              Debtor


                 SANDRA GRACE GEIGER,
                           Appellant

                                 v.

ASSOCIATES HOME EQUITY CONSUMER DISCOUNT COMPANY


              FREDERICK REIGLE, ESQUIRE,
                         Chapter 13 Trustee

                         ___________


  ON APPEAL FROM THE UNITED STATES DISTRICT COURT
     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 01-cv-02060)
         District Judge: The Honorable Berle M. Schiller

                         ___________

           Submitted Under Third Circuit LAR 34.1(a)
                      December 16, 2002


    BEFORE: NYGAARD, ALITO, and McKEE, Circuit Judges.
                                          (Filed: January 14, 2003)

                                                ___________

                                       OPINION OF THE COURT
                                            ___________


NYGAARD, Circuit Judge.

                  Appellant, Sandra Grace Geiger, appeals from an order of the District Court,

which had issued a split decision 1) affirming the Bankruptcy Court’s ruling that Appellee’s

mortgage lien on property used solely by Appellant as her principal residence should have

survived confirmation; but 2) reversing the Bankruptcy Court’s ruling that Appellee was

entitled to relief from the automatic stay. Appellant alleges as error the issues listed in

paragraph I, taken from her brief. Because we conclude that the District Court did not err,

we will affirm.

                                                       I.

                  The allegations of error asserted by appellant are as follows:

                  1.      Did the Bankruptcy Court and District Court err in finding that the lien

                          of creditor, Associates, survived the debtor’s bankruptcy and

                          discharge order and passed through the bankruptcy estate?

                  2.      Did the Bankruptcy Court err in holding that an adversary proceeding

                          was a necessary predicate to the modification of a secured creditor’s

                          rights?




                                                       2
                3.       Was the claim of creditor, Associates, modified by the debtor’s

                         Chapter 13 plan?

                4.       Is the debtor’s confirmed Chapter 13 plan to be considered as res

                         judicata and collateral estoppel as to the claim of creditor, Associates,

                         herein?

                5.       Did creditor, Associates, waive its right to object to confirmation by

                         failing to file a proof of claim?

                6.       Did creditor, Associates, waive any objection to confirmation by

                         failing to file an objection to confirmation and failing to appear for

                         confirmation hearing and by thereafter waiting a period of more than

                         six months to object subsequent to confirmation?

                7.       Was any objection which could have been interposed by creditor,

                         Associates, subsumed in the confirmation process?

                                                       II.

                The facts and procedural history of this case are well known to the parties and

the court, and it is not necessary that we restate them here. The reasons why we write an

opinion of the court are threefold: to instruct the District Court, to educate and inform the

attorneys and parties, and to explain our decision. None of these reasons are presented

here. We use a not-precedential opinion in cases such as this, in which a precedential

opinion is rendered unnecessary because the opinion has no institutional or precedential

value. See United States Court of Appeals for the Third Circuit, Internal Operating

                                                       3
Procedure (I.O.P.) 5.3. Under the usual circumstances when we affirm by not-precedential

opinion and judgment, we briefly set forth the reasons supporting the court’s decision. In

this case, however, we have concluded that neither a full memorandum explanation nor a

precedential opinion is indicated because of the very extensive and thorough opinion filed

by Judge Schiller of the District Court. Judge Schiller’s opinion adequately explains and

fully supports its order and refutes the appellant’s allegations of error. Hence, we believe

it wholly unnecessary to further opine, or offer additional explanations and reasons to those

given by the District Court, why we will affirm. It is a sufficient explanation to say that,

essentially for the reasons given by the District Court in its opinion dated the 9th day of

July, 2001, we will affirm.

                                                      III.

                 In sum, for the foregoing reasons, we will affirm the order of the District

Court dated the 9th day of July, 2001.




_______________________

TO THE CLERK:

                 Please file the foregoing opinion.


                                                 /s/ Richard L. Nygaard
                                                      Circuit Judge